         Case 4:20-cv-00235-SMR-HCA Document 3 Filed 07/29/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                      IN AND FOR THE SOUTHERN DISTRICT OF IOWA
                                  (CENTRAL DIVISION)


ESSENCE WELCH,

Plaintiff,
                                                                        Federal District Court
vs.                                                                        Case No. ____
DANIEL DEMPSEY, Individually and in his
official capacity as a law enforcement officer for
the Des Moines, Iowa Police Department; DANA
WINGERT, individually and in his official capacity                ANSWER AND AFFIRMATIVE
as Chief of Police for the Des Moines, Iowa Police                     DEFENDANTS
Department: CITY OF DES MOINES, IOWA,

Defendants.


         COME NOW Defendants, Daniel Dempsey, Dana Wingert and the City of Des Moines, and in

 and provides the following Answer to the Plaintiff's Petition, now removed:

                                               PARTIES

         1.      Plaintiff admits Paragraph 1 of the Petition.

         2.      Plaintiff admits Paragraph 2 of the Petition.

         3.      Plaintiff admits Paragraph 3 of the Petition.

         4.      Plaintiff admits Paragraph 4 of the Petition.

                                   JURISDICTION AND VENUE

         5.      Admitted, but now irrelevant.

         6.      Admitted, but now irrelevant.

         7.      Defendant can neither admit nor deny Paragraph 7 of the Plaintiff's Petition.

                             GENERAL FACTUAL ALLEGATIONS

         8.      Plaintiff admits Paragraph 8 of the Petition.
        Case 4:20-cv-00235-SMR-HCA Document 3 Filed 07/29/20 Page 2 of 8




        9.     Defendants can neither confirm nor deny Ms. Welch's part in a demonstration on

May 30, 2020 for lack of knowledge at this time.

        10.    Plaintiff admits Paragraph 10 of the Petition.

        11.    Defendants can neither confirm nor deny Paragraph 11 of the Petition for lack of

information at this time.

        12.    Admitted that several police officers were present in the vicinity of the stated

area.

        13.    Defendants can neither confirm nor deny Paragraph 13 of the Petition for lack of

information at this time.

        14.    Plaintiff admits Paragraph 14 of the Petition.

        15.    Defendants can neither confirm nor deny Paragraph 15 of the Petition for lack of

information at this time.

        16.    Defendants can neither confirm nor deny Paragraph 16 of the Petition for lack of

information at this time.

        17.    Defendants deny Paragraph 17 of the Petition.

        18.    Defendants can neither confirm nor deny Paragraph 18 of the Petition for lack of

information at this time.

        19.    Defendants deny Paragraph 19 of the Petition.

        20.    Defendants can neither confirm nor deny Paragraph 20 of the Petition for lack of

information at this time.

        21.    Defendants deny Paragraph 21 of the Petition.

        22.    Defendants can neither confirm nor deny Paragraph 22 of the Petition for lack of

information at this time. Further, this paragraph is irrelevant to this matter.
       Case 4:20-cv-00235-SMR-HCA Document 3 Filed 07/29/20 Page 3 of 8




       23.     Defendants can neither confirm nor deny Paragraph 23 of the Petition for lack of

information at this time. Further, this paragraph is irrelevant in this matter.

       24.     Defendants can neither confirm nor deny Paragraph 24 of the Petition for lack of

information at this time. Further, this paragraph is irrelevant in this matter.

                                      CAUSES OF ACTION

                                           COUNT ONE

       25.     Defendants can neither confirm nor deny Paragraph 25 of the Petition.

       26.     Defendants admit Paragraph 26 of the Petition.

       27.     Defendants admit Paragraph 27 of the Petition.

       28.     Defendants deny Paragraph 28 of the Petition.

       29.     Defendants deny Paragraph 29 of the Petition.

       30.     Defendants deny Paragraph 30 of the Petition.

       31.     Defendants deny Paragraph 31 of the Petition.

       32.     Defendants deny Paragraph 32 of the Petition.

       WHEREFORE, the Defendants pray for judgment against the plaintiff and an entry of

costs against Plaintiff upon this count.

                                           COUNT TWO

       33.     Defendants can neither admit nor deny Paragraph 33 of the Petition.

       34.     Defendants admit Paragraph 34 of the Petition.

       35.     Defendants admit Paragraph 35 of the Petition.

       36.     Defendants deny Paragraph 36 of the Petition.

       37.     Defendants deny Paragraph 37 of the Petition.

       38.     Defendants deny Paragraph 38 of the Petition.
       Case 4:20-cv-00235-SMR-HCA Document 3 Filed 07/29/20 Page 4 of 8




       39.     Defendants deny Paragraph 39 of the Petition.

       40.     Defendants deny Paragraph 40 of the Petition.

       WHEREFORE, the Defendants pray for judgment against the plaintiff and an entry of

costs against Plaintiff upon this count.

                                           COUNT THREE

       41.     Defendants can neither admit nor deny Paragraph 41 of the Petition.

       42.     Defendants admit Paragraph 42 of the Petition.

       43.     Defendants admit Paragraph 43 of the Petition.

       44.     Defendants can neither admit nor deny Paragraph 44 of the Petition.

       45.     Defendants deny Paragraph 45 of the Petition.

       46.     Defendants deny Paragraph 46 of the Petition.

       47.     Defendants deny Paragraph 47 of the Petition.

       48.     Defendants deny Paragraph 48 of the Petition.

       49.     Defendants deny Paragraph 49 of the Petition.

       50.     Defendants deny Paragraph 50 of the Petition.

       51.     Defendants deny Paragraph 51 of the Petition.

       WHEREFORE, the Defendants pray for judgment against the plaintiff and an entry of

costs against Plaintiff upon this count.

                                           COUNT FOUR

       52.     Defendants can neither admit nor deny Paragraph 52 of the Petition.

       53.     Defendants admit Paragraph 53 of the Petition.

       54.     Defendants admit Paragraph 54 of the Petition.

       55.     Defendants can neither admit nor deny paragraph 55 of the Petition for lack of
       Case 4:20-cv-00235-SMR-HCA Document 3 Filed 07/29/20 Page 5 of 8




information.

       56.     Defendants deny Paragraph 56 of the Petition.

       57.     Defendants deny Paragraph 57 of the Petition.

       58.     Defendants deny Paragraph 58 of the Petition.

       59.     Defendants deny Paragraph 59 of the Petition.

       60.     Defendants deny Paragraph 60 of the Petition.

       61.     Defendants deny Paragraph 61 of the Petition.

       62.     Defendants deny Paragraph 62 of the Petition.

       63.     Defendants deny Paragraph 63 of the Petition.

       WHEREFORE, the Defendants pray for judgment against the plaintiff and an entry of

costs against Plaintiff upon this count.

                                           COUNT FIVE

       64.     Defendants can neither admit nor deny Paragraph 64 of the Petition.

       65.     Defendants admit Paragraph 65 of the Petition.

       66.     Defendants admit Paragraph 66 of the Petition.

       67.     Defendants admit Paragraph 67 of the Petition.

       68.     Defendants admit Paragraph 68 of the Petition.

       69.     Defendants admit Paragraph 69 of the Petition.

       70      Defendants deny Paragraph 70 of the Petition.

       63.[sic] Defendants deny Paragraph 63 of the Petition.

       71.     Defendants deny Paragraph 71 of the Petition.

       72.     Defendants deny Paragraph 72 of the Petition.

       73.     Defendants deny Paragraph 73 of the Petition.
       Case 4:20-cv-00235-SMR-HCA Document 3 Filed 07/29/20 Page 6 of 8




       74.     Defendants deny Paragraph 74 of the Petition.

       WHEREFORE, the Defendants pray for judgment against the plaintiff and an entry of

costs against Plaintiff upon this count.



                                            COUNT SIX

       75.     Defendants can neither admit nor deny Paragraph 75 of the Petition.

       76.     Defendants admit Paragraph 76 of the Petition.

       77.     Defendants admit Paragraph 77 of the Petition.

       78.     Defendants admit Paragraph 78 of the Petition.

       79.     Defendants admit Paragraph 79 of the Petition.

       80.     Defendants deny Paragraph 80 of the Petition.

       81.     Defendants deny Paragraph 81 of the Petition.

       82.     Defendants deny Paragraph 82 of the Petition.

       83.     Defendants deny Paragraph 83 of the Petition.

       84.     Defendants deny Paragraph 84 of the Petition.

       85.     Defendants deny Paragraph 85 of the Petition.

       86.     Defendants deny Paragraph 86 of the Petition.

       WHEREFORE, the Defendants pray for judgment against the plaintiff and an entry of

costs against Plaintiff upon this count.

                                           COUNT SEVEN

       87.     Defendants can neither admit nor deny Paragraph 87 of the Petition.

       88.     Defendants deny Paragraph 88 of the Petition.

       89.     Defendants can neither admit nor deny Paragraph 89 for lack of information or
          Case 4:20-cv-00235-SMR-HCA Document 3 Filed 07/29/20 Page 7 of 8




belief.

          90.    Defendants deny Paragraph 90 of the Petition.

          91.    Defendants deny Paragraph 91 of the Petition.

          92.    Defendants deny Paragraph 92 of the Petition.

          93.    Defendants deny Paragraph 94 of the Petition.

          WHEREFORE, the Defendants pray for judgment against the plaintiff and an entry of

costs against Plaintiff upon this count.




                                    AFFIRMATIVE DEFENSES

COMES NOW, the Defendants and state the following affirmative defenses:

          1. The Plaintiff fails to state a claim upon which relief can be granted.

          2. All named Defendants have qualified immunity from suit as their actions were

reasonable from their perspective at the time and/or in good faith.

          3. The Defendants are immune pursuant to Iowa Code Chapter 670.

          4. The Defendants had reasonable suspicion to suspect the plaintiffs were engaged in

criminal activity.

          5. Defendant City of Des Moines cannot be found liable for punitive damages.

          6. The Plaintiffs will not be able to establish the City of Des Moines had a custom, policy

or practice that violated the Plaintiff’s or any citizen’s constitutional rights in regard to the issues

asserted in Plaintiff’s Complaint.

          7. The Plaintiffs will not be able to establish of a pervasive pattern of unconstitutional

conduct on the part of the City of Des Moines in the hiring and/or retention of police officers or

in regard to any other matter asserted in his Complaint.
       Case 4:20-cv-00235-SMR-HCA Document 3 Filed 07/29/20 Page 8 of 8




       8. The Defendants reserve the right to supplement their affirmative defenses as discovery

continues in this case.



                                            Respectfully submitted,


                                                /s/ John O. Haraldson
                                            John O. Haraldson AT0003231
                                            Assistant City Attorney
                                            City Hall, 400 Robert D. Ray Dr.
                                            Des Moines, IA 50309-1891
                                            Telephone: (515) 283-4547
                                            Facsimile: (515) 237-1748
                                            E-mail: JOHaraldson@dmgov.org

                                            ATTORNEY FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 29, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and a true copy of the foregoing
was electronically sent via the Clerk of Court and plaintiffs’ counsel.


                                                              /s/ John O. Haraldson
                                                           John O. Haraldson
                                                           Assistant City Attorney
